Citation Nr: 0822830	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  07-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for a major 
depressive disorder.  


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1995 to April 
1998. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the veteran's 50 
percent evaluation for her major depressive disorder.  

In the veteran's September 2006 claim for an increased rating 
for her major depressive disorder, she reported that she was 
unable to maintain a job; she was unemployed at the time of 
VA examinations in October 2005 and November 2006, and was 
said to be unemployable at the time of her October 2005 VA 
examination.  Additionally, in October 2006, the veteran 
submitted a claim for pension benefits.  To date, VA has not 
adjudicated the veteran's claims for a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) and to nonservice-connected 
pension benefits and these matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran's major depressive disorder has resulted in 
occupational and social impairment with deficiencies in most 
areas. 


CONCLUSION OF LAW

The criteria for a 70 percent rating, and no higher, for the 
veteran's major depressive disorder have been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his representative, if any) of 
any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim by an agency of 
original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).    

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in October 2006 
informed the veteran of all three elements now required by 
38 C.F.R. § 3.159(b).  

The October 2006 letter, however, did not describe the 
particular rating criteria used in evaluating a major 
depressive disorder or discuss what evidence was necessary 
with respect to the rating criteria.  Although the veteran 
has not raised any notice issues, the failure to provide 
complete, timely notice to the veteran raises a presumption 
of prejudice, which VA is required to rebut.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by any deficiency in the 
October 2006 letter.  First, she was advised that her 
psychiatric disability was rated on the basis of diagnostic 
codes, and was told of the need to present evidence to meet 
the rating criteria and to establish an effective date of an 
award.  Additionally, the specific rating criteria for 
evaluating a major depressive disorder were provided in the 
July 2007 statement of the case.  Thus, any deficiencies in 
the October 2006 letter were cured before the appeal was 
transferred to the Board in October 2007.  

Additionally, the veteran's statements reflect that she had 
actual knowledge of the evidence necessary for an increased 
rating for her major depressive disorder.  In her October 
2006 statement and her December 2006 notice of disagreement 
she noted her suicidal and homicidal ideation, continuous 
depressive symptoms such as crying, neglect of personal 
appearance and hygiene, sleeplessness, unprovoked 
irritability, and social isolation, demonstrating an 
understanding of the evidence of symptomatology necessary for 
a higher disability rating. As such, the Board finds that she 
had actual knowledge of the rating criteria used in 
evaluating her disability and of what evidence was necessary 
for an increased rating, and therefore was not prejudiced by 
any notice deficiency.  

Regarding the duty to assist, the RO obtained the veteran's 
VA and private treatment records, and provided her with two 
VA examinations.  The duty to assist has therefore been 
satisfied and there is no reasonable possibility that any 
further assistance to the veteran by VA would serve any 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.

II. Higher Rating for a Major Depressive Disorder

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2007).  Otherwise, the 
lower rating will be assigned.  Id.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2007).  In its evaluation, the Board considers all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

The veteran was initially granted service connection for a 
major depressive disorder in an October 2005 rating decision 
and was assigned a 50 percent rating, effective on October 
31, 2005, the date her claim was received.  The veteran 
submitted a claim for an increased rating for her major 
depressive disorder in September 2006, claimed as 
PTSD/obsessive compulsive disorder, contending that her 
service-connected disability was worse than it was currently 
rated.  

The criteria for evaluating a major depressive disorder are 
found at 38 C.F.R. 4.130, DC 9440 (2007).  A 50 percent 
evaluation is warranted where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as suicidal ideation;
obsessional rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; 
nearly continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting; and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Symptoms listed in VA's general rating formula for mental 
disorders serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating, and are not intended to constitute an exhaustive 
list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board notes that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities (the Schedule) that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as the DSM-IV).  38 C.F.R. § 4.130 
(2007).  The DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging from zero to 100 
percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms such as flat affect and circumstantial 
speech, and occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, duration of 
psychiatric symptoms, length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered.  38 C.F.R. § 4.126(a) (2007).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2007).

The evidence, including VA examination reports and VA 
treatment records, indicates that the veteran's psychiatric 
disability warrants a 70 percent rating.  

In September 2005, the veteran sought VA treatment for a mood 
disorder and alcohol abuse.  The veteran reported that she 
was recently divorced, having just left an abusive marriage; 
was drinking four to five shots of alcohol a day to help her 
sleep; was not eating well; and was having difficulty 
sleeping.  The veteran also reported a history of cutting 
herself, but denied any suicide attempts.  The doctor noted 
that the veteran had lost much weight, weighing only 85 
pounds at 5'5'', and was currently not working, although she 
was attending college full time.  The examiner estimated that 
her GAF score was 50.  

The veteran had another VA examination in October 2005, when 
she reported symptoms of depression and anxiety, including 
difficulty sleeping, an irritable mood, poor appetite, crying 
spells, nightmares, as well as panic attacks during which she 
had an increased heart rate, was dizzy and lightheaded, and 
sometimes fainted.  The examiner reported that the veteran 
was alert and oriented in all spheres, was dressed and 
groomed well, had no psychomotor agitation or retardation, 
was pleasant and cooperative, had speech within normal 
limits, had a logical and coherent thought process, had a bad 
mood with congruent affect, denied suicidal and homicidal 
ideation, denied auditory and tactile hallucinations, had an 
intact recent and remote memory, and was cognitively intact, 
although her insight and judgment were poor.  The examiner 
noted that the veteran was currently attending college, but 
reported that her depression symptoms caused her moderate 
social and occupational impairment.  The examiner stated that 
the veteran was not currently employable, noting that she did 
not have a job and had not had a job since separation from 
service in 1998, partly due to the fact that she could not 
get along with co-workers.  The examiner diagnosed her as 
having recurrent major depressive disorder with moderate 
psychotic features, and assigned her a GAF score of 55.  

In an October 2006 statement, the veteran reported that she 
had crying spells, nightmares, and trouble sleeping.  She 
stated that she had dropped out of school and could not work 
due to a bruised bone in her foot.  She reported that she was 
unemployed, contemplated suicide, hated herself, felt 
hopeless and angry, could not get along with co-workers, 
hated people, and panicked in any social situation.  She also 
stated that she had only three friends, which whom she had 
not remained in contact.  The veteran also indicated that she 
was compulsive buyer who purchased things that she could not 
afford.  Finally, the veteran stated that she did not stay in 
relationships and did not let people get attached to her, 
even her own children.

The veteran underwent a VA examination in November 2006 and 
reported that she had difficulty keeping a job due to her 
motivation problems and stress when around co-workers, and 
had been out of work for the past four months.  She reported 
that she drank alcohol daily.  The examiner noted that the 
veteran had significant depressive symptoms on a daily basis, 
including a depressed mood, low energy, decreased interests, 
poor sleep, poor concentration, and ruminative thoughts about 
her dismal financial situation and her children.  The 
examiner noted that the veteran was frustrated about how to 
make ends meet, as she and her children were about to be 
evicted.  The examiner reported that the veteran's persistent 
depressive symptoms impaired her employment and social 
functioning.  The examiner also reported that the veteran had 
no thought process or communication impairment, and was alert 
and oriented in all spheres.  He noted that the veteran had 
appropriate grooming; good eye contact; no psychomotor 
retardation or agitation; normal speech, volume, and tone; a 
dysthemic mood with congruent effect; and linear and goal 
directed thoughts without flight of ideas of loose 
associations.  The veteran denied suicidal and homicidal 
ideation, intent or plans, and denied having auditory, 
visual, or tactile hallucinations.  He noted that the 
veteran's insight and judgment were fair.  The examiner 
reported that the veteran's psychiatric disability was 
moderate to severely disabling and diagnosed her as having 
major depressive disorder and alcohol abuse, and assigned her 
a GAF score of 50. 

In her December 2006 notice of disagreement, the veteran 
reported that she could not work or sleep, cried all the 
time, felt angry, and had panic attacks, emotional outbursts, 
homicidal tendencies, suicidal thoughts, and nightmares.  She 
stated that she did not shower, brush her teeth, comb hair, 
or get dressed, although she did obsessively clean her house.  
Finally, she reported that she had flunked out of dental 
school, dropped out of college, and had been an alcoholic for 
14 years. 

Based on the above, the Board concludes that the veteran's 
psychiatric disability warrants a 70 percent rating.  In 
reaching this determination, the Board notes that the veteran 
has significant daily depression symptoms on a daily basis.  
She has also consistently been assigned GAF scores of 50 to 
55 by VA doctors, indicative of moderate to serious symptoms, 
such as suicidal ideation, severe obsessional rituals, 
occasional panic attacks, and moderate difficulty in social, 
occupational, and school functioning, such as few friends and 
conflicts with peers and co-workers.  She is occupationally 
impaired, being unable to maintain a job due to conflicts 
with co-workers, and was unemployed at both the October 2005 
and November 2006 VA examinations.  She is also impaired in 
school functioning, having failed out of one college and 
dropping out of a second.  Finally, she is socially impaired, 
having isolated herself from her few friends, being unable to 
maintain a relationship for fear of someone getting attached, 
having one abusive and failed marriage, and distancing 
herself from her children.  

The veteran has a history of impulse control problems, 
including a history of being confrontational, having angry 
outbursts, feeling irritable and angry all the time, buying 
things she could not afford, and panicking in any social 
situation.  She has been noted to have low energy, decreased 
interests, and poor concentration. Although the veteran did 
not have suicidal or homicidal ideation at her November 2006 
VA examination, she has consistently reported suicidal and 
homicidal thoughts in her statements.  The veteran has a 
history of cutting herself and has reported that she does not 
undertake appropriate hygiene, refusing to brush her teeth, 
shower, or comb her hair for days at a time.  In short, she 
has social, occupational, and academic impairment, with 
deficiencies in most areas, thereby warranting a 70 percent 
rating.

Although a 70 percent rating is warranted, the veteran's 
total disability picture does not rise to the severity 
required for a 100 percent rating.  Significantly, the record 
is devoid of evidence of impaired thought processes, 
persistent delusions or hallucinations, inappropriate 
behavior, disorientation as to time and place, or memory 
loss.  Accordingly, considering all the evidence of record, 
the veteran's total disability picture most closely 
approximates the criteria for a 70 percent disability rating; 
however, because she does not demonstrate total occupational 
and social impairment, a 100 percent rating is not warranted.  
Therefore, an increased rating of 70 percent, and not higher, 
for major depressive disorder is granted. 

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that her psychiatric disability reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of an evaluation higher than 70 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or frequent hospitalizations, or otherwise render 
impractical the application of the schedular standards.  In 
the absence of these factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

ORDER

A 70 percent evaluation, and not higher, for a major 
depressive disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


